 

Exhibit 10.2

 

UNIT PURCHASE AGREEMENT



BY AND AMONG

PROTEA BIOSCIENCES GROUP, INC.

AND

THE PURCHASERS PARTY HERETO

 

 

 

 

Schedules and Exhibits
TO
Unit PURCHASE AGREEMENT

 

Schedule 3.1 Foreign Jurisdictions Schedule 3.2 Subsidiaries; Joint Ventures,
Partnerships Schedule 3.3.2 Capitalization Matters Schedule 3.4 Authorization;
Binding Obligations Schedule 3.6 Absence of Liabilities Schedule 3.7.1 Material
Contracts Schedule 3.7.3 Defaults Schedule 3.7.4 Required Consents Schedule
3.7.6 Merger, Asset Sale, Etc. Schedule 3.9 Absence of Changes Schedule 3.10
Title to Properties and Assets; Liens, etc. Schedule 3.11.1 Owned Intellectual
Property and Licensed Intellectual Property Schedule 3.12 Compliance Schedule
3.14.1 Tax Returns and Payments Schedule 3.15.1 Employees Schedule 3.16.1
Employee Benefit Plans Schedule 3.17 Leased Real Property Schedule 3.18.1
Material Collaborators Schedule 3.18.2 Material Suppliers Schedule 3.25
Insurance Schedule 3.31 Anti-Dilution Rights Schedule 3.35 Registration Rights
Schedule 3.38 Additional Share Rights Schedule 5.1.3 Waivers     Exhibit A
Schedule of Purchasers Exhibit B Form of Warrant Exhibit C Form of Subscription
Agreement Exhibit D Funding Instructions Exhibit E Form of Legal Opinion Exhibit
F Form of Registration Rights Agreement Exhibit G Form of Certificate of
Designation for Series A Convertible Preferred Stock

 

 

 

 

PROTEA BIOSCIENCES GROUP, INC.

 

Unit PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is entered into as of the date
set forth on the signature page hereto by and among Protea Biosciences Group,
Inc., a Delaware corporation (the “Company”) and the purchasers identified on
Exhibit A on the date hereof (which purchasers are hereinafter collectively
referred to as the “Purchasers” and each individually as, a “Purchaser”).

 

BACKGROUND

 

A.           Unless otherwise defined in this Agreement, capitalized terms used
in this Agreement shall have the respective meanings ascribed to such terms in
Section 9.

 

B.           The Company is offering (the “Offering”) Units to a limited number
of persons who qualify as “accredited investors” as defined in Rule 501 of
Regulation D promulgated under the Securities Act at a price per Unit of
$100,000 pursuant to the terms set forth in the Company’s Confidential Private
Placement Memorandum, dated September 2, 2014, as may be amended and/or
supplemented, from time to time (collectively, the “Memorandum”).

 

C.           Each “Unit” shall consist of (a) 50,000 Shares of Series A
Convertible Preferred Stock, par value $0.0001 per share, of the Company
(“Preferred Stock”), and (b) a Warrant to purchase 200,000 shares of common
stock, par value $0.0001 per share, of the Company (“Common Stock”) at an
exercise price of $0.375 per share for a period of 3 years following the final
closing (the “Final Closing Date”) of the Offering (the “Warrant”),

 

D.           The Units are being offered on a “reasonable efforts, all or none”
basis with respect to the minimum of $2,000,000 (the “Minimum Offering Amount”),
which shall be exclusive of the Conversion Amount (defined below) and thereafter
on a “reasonable efforts” basis up to the maximum of $7,000,000 (the “Maximum
Offering Amount”); provided that Laidlaw may, in its sole discretion, sell up to
an additional $2,000,000 in Units to cover over-subscriptions (the
“Over-Allotment”) which amounts shall be exclusive of the Maximum Offering
Amount. In addition, the Maximum Offering Amount and Over-Allotment shall not
include (i) up to an additional $2,000,000 (the “Conversion Amount”) in Units
issuable to the holders of Convertible Promissory Notes (the “Notes”) that are
convertible into Units issued in this Offering upon the Initial Closing (defined
below) of the Offering and (ii) up to an additional $1,000,000, plus, if and as
applicable, accrued unpaid interest (the “Additional Convertible Loan Amount”)
in Units that may be issued to holders in connection with the conversion of
outstanding Notes upon the Initial Closing of the Offering and/or such other
investors as the Company and the Placement Agent may mutually agree upon
(collectively, the “Additional Investors”).

 

E.           The Company desires to issue and sell the Units to each Purchaser
in one or more closings (each a “Closing” and collectively the “Closings”) as
set forth herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

1

 

 

1.           AGREEMENT TO SELL AND PURCHASE.

 

1.1           Authorization of Units. The board of directors of the Company (the
“Board of Directors”) has authorized (i) the sale of up to 122 Units, including
the Over-Allotment and the Units issued to the holders of the Notes upon
conversion of the Conversion Amount, with each Unit consisting of (a) 50,000
shares of Preferred Stock and (b) a Warrant to purchase 200,000 shares of Common
Stock at an exercise price of $0.375 per share for a period of 3 years from the
Final Closing Date hereunder; (ii) the issuance of up to 6,100,000 shares of
Preferred Stock to be included as part of the authorized Units; (iii) from and
after the applicable Closing, the reservation and issuance of such number of
shares of Common Stock as shall be required to be issued upon the conversion of
the Preferred Stock, which was purchased and sold at such Closing (the
“Conversion Shares”), (iv) from and after the applicable Closing, the
reservation and issuance of such number of shares of Common Stock as shall be
required to be issued upon exercise of the Warrants, which were purchased and
sold at such Closing (the “Warrant Shares”).

 

1.2           Initial Sale and Purchase of Units. Subject to the terms and
conditions hereof, and in reliance upon the representations, warranties and
covenants contained herein, at the Initial Closing, the Company shall issue and
sell to each Purchaser, and each Purchaser shall purchase from the Company, the
number of Units set forth opposite such Purchaser’s name on Exhibit A under the
“Initial Units” column, at a purchase price of $100,000 per Unit (subject to
appropriate and proportionate adjustment for stock dividends payable in shares
of, forward or reverse stock splits and other subdivisions and combinations of,
and recapitalizations and like occurrences with respect to, the Common Stock,
the “Per Unit Purchase Price”). The minimum purchase by each Purchaser is one
Unit, unless the Company and the Placement Agent agree, in their mutual
discretion, to allow a Purchaser to purchase a partial Unit.

 

1.3           Subsequent Sales and Purchases of Common Stock. Subject to the
terms and conditions hereof, and in reliance upon the representations,
warranties and covenants contained herein, at each subsequent Closing, the
Company shall issue and sell to each Purchaser who is identified as a
“Subsequent Closing Purchaser” on Exhibit A, which shall be deemed amended at
each such subsequent Closing to add each such additional Purchaser (each, a
“Subsequent Closing Purchaser”), and each Subsequent Closing Purchaser shall
purchase from the Company, the number Units set forth opposite such Purchaser’s
name on Exhibit A at the Per Unit Purchase Price.

 

1.4           Issuance of Warrants. The Warrants shall be in form and substance
substantially the same as the form of Warrant in Exhibit B.

 

2.           CLOSINGS, DELIVERY AND PAYMENT.

 

2.1           Initial Closing. Subject to the conditions set forth in Section 5
herein, the initial closing of the sale and purchase of the Units (the “Initial
Closing”), shall take place electronically on such date and at such time as is
agreed between the Company and the Placement Agent (such date the “Initial
Closing Date”); upon the earliest of (1) October 15, 2014 if the Minimum
Offering Amount has not been raised, which period may be extended by the Company
and the Placement Agent in their joint discretion, without notice to or consent
by prospective investors, until October 31, 2014 (collectively, the “Minimum
Offering Amount Deadline”) or (2) the sale of the Maximum Offering Amount unless
the Placement Agent exercises the Greenshoe, or (3) October 31, 2014 (the
“Termination Date”), which period may be extended by the Company and Placement
Agent in their joint discretion, without notice or vote by prospective
investors, to a date no later than December 31, 2014 (the “Final Termination
Date”) if the Minimum Offering Amount has been raised by the Minimum Offering
Amount Deadline. Subject to the foregoing, at the Initial Closing, the Company
must sell the minimum of 20 Units, excluding any Units issued in connection with
the conversion of the Conversion Amount, and the Company may sell up to a
maximum of 122 Units, which amount shall include, (1) Units which may be issued
upon the conversion of the Conversion Amount and (2) the Over-Allotment. The
Units sold at the Initial Closing are sometimes referred to herein as “Initial
Units.”

 

2

 

 

2.2           Subsequent Closings. If the Minimum Offering Amount has been
raised by the Minimum Amount Deadline, subject to the conditions set forth in
Section 5, each Subsequent Closing shall take place electronically on such date
and at such time as is agreed between the Company and the Placement Agent (such
date the “Subsequent Closing Date”), in no event later than the Termination
Date, which date may be extended without further notice to prospective investors
by the Company and the Placement Agent, to a date no later than the Final
Termination Date. Subject to the foregoing, at Subsequent Closings, the Company
may sell up to a maximum of 122 Units less the number of Units sold in all prior
Closings, which amount shall include, (1) Units issued upon the conversion of
the Conversion Amount and (2) the Over-Allotment. The Units sold at the
Subsequent Closings are sometimes referred to herein as “Subsequent Units.”

 

2.3           Delivery; Payment. At each Closing, subject to the terms and
conditions hereof, the Purchasers will deliver the full amount of the Purchase
Price in cash by wire transfer of immediately available funds in accordance with
instructions attached hereto as Exhibit D, or as the Company shall otherwise
direct and the Company will deliver (1) one (1) certificate registered in such
Purchaser’s name, to purchase such number of shares of Preferred Stock included
in the Units purchased by such Purchaser or Subsequent Closing Purchaser, as the
case may be, at such Closing and (2) one Warrant, registered in such Purchaser’s
name to purchase such number of Warrant Shares included in the Units purchased
by such Purchaser or Subsequent Closing Purchaser, as the case may be, at such
Closing. The Company and the Placement Agent, in their mutual discretion, may
allow a Purchaser to purchase a partial Unit, in which case the Purchaser shall
receive a certificate representing the appropriate number of shares of Preferred
Stock included in such partial Unit and a Warrant for the appropriate number of
corresponding Warrant Shares.

 

3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Purchasers that the
statements made in this Section 3, except as qualified in the disclosure
schedules referenced herein and attached hereto (the “Schedules”), are true and
correct on the date hereof, as of the Initial Closing and shall be true and
correct as of each Subsequent Closing, except as qualified by any updated
Schedules delivered at the Subsequent Closing in accordance with Section 5.1.1
herein, all of which qualifications in the Schedules attached hereto and updated
Schedules delivered at the Subsequent Closing shall be deemed to be
representations and warranties as if made hereunder. The Schedules shall be
arranged to correspond to the numbered paragraphs contained in this Section 3,
and the disclosure in any paragraph of the Schedules shall qualify other
subsections in Section 3 only to the extent that it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
subsections. For purposes of this Section 3, “knowledge” shall mean the personal
knowledge of any of the Company’s officers or directors or what they would have
known upon having made reasonable inquiry.

 

3.1           Organization, Good Standing and Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
corporate and general laws of the State of Delaware. Each of the other Protea
Entities is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Each Protea Entity
has all requisite corporate power and authority to own and operate its
properties and assets. The Company has all requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, and to issue and sell the Units, and to carry
out the provisions of this Agreement, the other Transaction Documents and the
Certificate and to carry on its business as currently conducted and as currently
proposed to be conducted. Each Protea Entity is duly qualified, is authorized to
do business and is in good standing as a foreign corporation in each
jurisdiction listed on Schedule 3.1, each of which jurisdictions are the only
jurisdictions in which the nature of such Protea Entity’s activities and
properties (both owned and leased) makes such qualification necessary except
where failure to be so qualified has not had, or could not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
any of the business, properties, assets, financial condition, results of
operations, prospects or Liabilities of the Protea Entities, taken as a whole (a
“Material Adverse Effect”).

 

3

 

 

3.2           Subsidiaries. Schedule 3.2 contains a true and complete list of
each of the Company’s Subsidiaries and their respective jurisdictions of
organization. Except as set forth on Schedule 3.2, no Protea Entity owns or
controls any ownership interest or profits interest in any other corporation,
limited liability company, limited partnership or other entity. The Company owns
and controls as to all matters 100% of the outstanding ownership and profits
interests in each Subsidiary listed on Schedule 3.2. Except as set forth on
Schedule 3.2, no Protea Entity is a participant in any joint venture,
partnership or similar arrangement.

 

3.3           Capitalization Matters.

 

3.3.1.          Immediately prior to the Initial Closing and any Subsequent
Closing, if and as applicable, the total authorized capital stock of the
Company, consists of: (a) 200,000,000 shares of Common Stock, of which
66,263,600 are issued and outstanding as of the date of the Memorandum; and (b)
10,000,000 shares of Preferred Stock, of which none are issued and outstanding.

 

3.3.2.          Immediately prior to the Initial Closing and any Subsequent
Closing, if and as applicable, the authorized, issued and outstanding capital
stock of the Company is, as set forth on Schedule 3.3.2 and all issued and
outstanding shares of capital stock of the Company (a) have been duly authorized
and validly issued, (b) are fully paid and nonassessable, and (c) were, in all
material respects, issued in compliance with all applicable state and federal
laws concerning the issuance of securities. Except as set forth on Schedule
3.3.2, (i) there are no outstanding securities of any Protea Entity which
contain any preemptive, redemption or similar provisions, nor is any holder of
securities of any Protea Entity entitled to preemptive or similar rights arising
out of any agreement or understanding with any Protea Entity by virtue of any of
the Transaction Documents, and there are no contracts, commitments,
understandings or arrangements by which any Protea Entity is or may become bound
to redeem a security of any Protea Entity (ii) no Protea Entity has any stock
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement; and (iii) except as set forth on Schedule 3.3.2, there are no
outstanding options, warrants, agreements, convertible securities, preemptive
rights or other rights to subscribe for or to purchase or acquire, any shares of
capital stock of any Protea Entity or contracts, commitments, understandings, or
arrangements by which any Protea Entity is or may become bound to issue any
shares of capital stock of any Protea Entity, or securities or rights
convertible or exchangeable into shares of capital stock of any Protea Entity.
Except as required by law, including any federal securities rules and
regulations, there are no restrictions upon the voting or transfer of any of the
shares of capital stock of any Protea Entity pursuant to its Organizational
Documents or other governing documents or any agreement or other instruments to
which any Protea Entity is a party or by which it is bound. Except as set forth
on Schedule 3.3.2, the issuance and sale of the Units as contemplated hereby
will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Purchaser) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. There are no proxies, stockholder agreements, or any other
agreements between any Protea Entity and any securityholder of such Protea
Entity or, to the knowledge of the Company, among any securityholders of any
Protea Entity, including agreements relating to the voting, transfer, redemption
or repurchase of any securities of such Protea Entity. No Protea Entity has any
outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect giving any person the right to purchase any equity
interest in such Protea Entity upon the occurrence of certain events.

 

4

 

 

3.3.3.          The shares of Preferred Stock and Warrants comprising the Units
are duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents. The Conversion Shares, when
issued and paid for in accordance with the terms of the Preferred Stock, will be
validly issued, fully paid and nonassessable, free and clear of all Encumbrances
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Warrant Shares, when issued and paid for in
accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Encumbrances imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved a sufficient number of shares for issuance of the
shares of Preferred Stock, Conversion Shares, and Warrant Shares, free and clear
of all Encumbrances, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.

 

3.4           Authorization; Binding Obligations. All actions by or on behalf of
the Company necessary for the authorization of this Agreement and the other
Transaction Documents, the performance of all obligations of the Company
hereunder and thereunder at each Closing and the authorization, sale, issuance
and delivery of the Units pursuant hereto have been taken. This Agreement
(assuming due execution and delivery by the Purchasers) and the other
Transaction Documents (assuming due execution and delivery by all other parties
thereto), when executed and delivered, will be valid and binding obligations of
the Company and enforceable against it in each case in accordance with its
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, (b) general principles of equity that restrict
the availability of equitable remedies, and (c) to the extent that the
enforceability of the indemnification provisions of Section 7 may be limited by
applicable law. Except as set forth on Schedule 3.4, the execution, delivery and
performance of, and the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents, including without limitation the
sale, issuance and delivery of the Units, have not resulted and will not result
in (x) any violation of, or default under, or conflict with, or constitute, with
or without the passage of time or the giving of notice or both, any violation
of, or default under, or give rise to any right of termination, cancellation or
acceleration under (i) any term or provision of (A) the Organizational Documents
of any Protea Entity, (B) any Contract, agreement, instrument, arrangement or
understanding of any Protea Entity, or (C) any Order to which any Protea Entity
is a party or by which any of them or any of their respective properties or
assets are bound or (ii) any Requirement of Law applicable to any Protea Entity
or any of their respective properties or assets or (y) the creation of any
Encumbrance upon any of the properties or assets of any Protea Entity.

 

5

 

 

3.5           Shell Company Status; SEC Reports; Financial Statements. The
Company was initially formed as a “shell” company as described in Rule 144(i)(1)
under the Securities Act and as of September 2, 2011, has ceased to be a shell
company. The Company has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), in accordance
with Section 13 thereof, for the twenty-four (24) months preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein being collectively referred to herein as the
“SEC Reports”) on a timely basis or has timely filed a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports (the “Financial Statements”) comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the footnotes thereto, and fairly present in all
material respects the financial position of the Protea Entities as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. There is no transaction, arrangement, or other
relationship between a Protea Entity and an unconsolidated or other off balance
sheet entity that is not disclosed in its financial statements that should be
disclosed in accordance with GAAP and that would be reasonably likely to have a
Material Adverse Effect.

 

3.6           Absence of Liabilities. Except as set forth on Schedule 3.6, no
Protea Entity has any Liabilities that are not reflected or disclosed in the
audited financial statements of the Company for the year ended December 31, 2013
or the unaudited financial statements of the Company for the quarters ended,
respectively, June 30, 2014 and March 31, 2014. Except as set forth on Schedule
3.6, no Protea Entity is a guarantor or indemnitor of any Liability of any other
Person. Except for operating leases for personal or real property entered into
in the ordinary course of business which do not require payments of more than
$50,000 in the aggregate during any fiscal year, no Protea Entity has issued any
instruments, entered into any agreements, commitments or arrangements or
incurred any obligations that would have, or would reasonably be expected to
have, the effect of providing any Protea Entity with “off balance sheet”
financing.

 

3.7           Agreements; Action.

 

3.7.1.          Disclosure. Except as set forth on Schedule 3.7.1 there are no
other Material Contracts (defined below) of the Company to which any Protea
Entity or any of their respective properties or assets are a party or otherwise
bound. Solely for purposes of this Section 3.7, each of the following contracts
shall constitute a material contract, provided that each such contract shall
have a value of or shall obligate the Company to pay in excess of $50,000
(unless some other amount shall be specifically set forth in each item) for
purposes of this Section 3.7.1 (each a “Material Contract”):

 

(a)          Contracts not made in the ordinary course of business;

 

(b)          each Contract pursuant to which (x) any Protea Entity is granted
rights to, or ownership in, any Intellectual Property by any other Person
(excluding “shrink wrap” licenses for generally available, commercial,
off-the-shelf Software that has not been modified), (y) any Protea Entity
purchases components, raw materials, equipment, instruments, and other supplies
and machinery that are material to the Protea Entities’ businesses, or supplies
any other Person with any components, raw materials, equipment, instruments, and
other supplies and machinery, or (z) any Protea Entity grants another person
rights to, or ownership in, any Intellectual Property;

 

(c)          Contracts relating to any feasibility, preclinical, clinical or
other study, test or trial conducted by or on behalf of, or sponsored by, any
Protea Entity or in which any Protea Entity or any of its products, instruments
and services that seek to improve the discovery and identification of proteins,
metabolites and other biomolecules (collectively, the “Products”) is
participating;

 

6

 

 

(d)          Contracts relating to the manufacture or production of any of the
Products;

 

(e)          Contracts among one or more stockholders of any Protea Entity which
by their respective terms require performance after the date hereof;

 

(f)          Contracts or commitments involving future expenditures, actual or
potential, in excess of $50,000 after the date hereof;

 

(g)          Contracts or commitments for the performance of services for any
Protea Entity by a third party which has a term of one (1) year or more;

 

(h)          Contracts or commitments to perform services which obligates any
Protea Entity to perform services which has a term of one (1) year or more;

 

(i)          Contracts or commitments relating to commission arrangements with
any other Person;

 

(j)          Contracts (A) to employ, engage or terminate officers or other
personnel and other Contracts with present or former officers, directors and
other personnel of any Protea Entity which by their respective terms require
performance after the date hereof, or (B) that will result in the payment by any
Protea Entity of, or the creation of any Liability on the part of any Protea
Entity to pay, any severance, termination, “golden parachute,” or other similar
payments to any present or former officers, directors or other personnel
following termination of employment or engagement or otherwise;

 

(k)          indemnification agreements;

 

(l)          any lease under which any Protea Entity is either lessor or lessee
of personal property requiring annual lease payments (including rent and any
other charges) in excess of $50,000, and any lease under which any Protea Entity
is either lessor or lessee of any real property, including any Real Property
Lease;

 

(m)          promissory notes, loans, agreements, indentures, evidences of
indebtedness, letters of credit, guarantees, or other instruments relating to an
obligation to pay money, whether any Protea Entity shall be the borrower, lender
or guarantor thereunder (excluding credit provided by any Protea Entity in the
ordinary course of business to purchasers of its products or services and
obligations to pay vendors in the ordinary course of business and consistent
with past practice);

 

(n)          Contracts containing covenants limiting the freedom of any Protea
Entity to engage in any activity anywhere in the world;

 

(o)          Contracts between any Protea Entity and any United States federal,
state or local government or any foreign government, or any Governmental or
Regulatory Authority, or any agency or department thereof, or with any
educational institution or part thereof;

 

7

 

 

(p)          any Contract or commitment for any charitable or political
contribution by any Protea Entity;

 

(q)          any power of attorney granted by any Protea Entity in favor of any
Person;

 

(r)          Contracts pertaining to any joint ventures, partnerships or similar
arrangements;

 

(s)          any Contract or other arrangement with an Affiliate; and

 

(t)          any Contract not otherwise required to be listed pursuant to
Subsections (a) – (s) above and with respect to which the consequences of a
default, non-renewal or termination could reasonably be expected to have a
Material Adverse Effect in the absence of a replacement Contract or arrangement
therefor.

 

3.7.2.          The Company has provided or made available to the Placement
Agent or its counsel, true and complete copies, in the virtual data room or by
e-mail, of all of the Material Contracts. Each of the Material Contracts is (a)
in full force and effect, (b) a valid and binding obligation of, and is
enforceable in accordance with its terms against the applicable Protea Entity
that is party thereto and, to the knowledge of the Company, each of the other
parties thereto, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other law affecting the enforcement of creditors’
rights generally or by general equitable principles, (c) except for those
Material Contracts disclosed pursuant to Section 3.7.1(a) and identified as
such, was made in the ordinary course of business, and (d) contains no provision
or covenant prohibiting or limiting the ability of any Protea Entity to operate
its business in the manner in which it is currently operated.

 

3.7.3.          Except as set forth on Schedule 3.7.3, each Protea Entity has in
all material respects performed the obligations required to be performed by it
to date under each Material Contract to which it is a party and is not in
default or breach thereof, and no event or condition has occurred, whether with
or without the passage of time or the giving of notice, or both, that would
constitute such a breach or default. No Protea Entity or any other party to any
Material Contract has provided any notice to the other party or to any Protea
Entity, as applicable, of its intent to terminate, withdraw its participation
in, or not renew any such Material Contract. No Protea Entity has, and to the
knowledge of the Company, no other party to any Material Contract has,
threatened to terminate, withdraw from participation in, or not renew any such
Material Contract. To the knowledge of the Company, no other party to any
Material Contract is in breach or default under any provision thereof, and no
event or condition has occurred, whether with or without the passage of time or
the giving of notice, or both, that would constitute such a breach or default.

 

3.7.4.          Except as set forth on Schedule 3.7.4, no Consent of any party
to any Material Contract is required in connection with the transactions
contemplated by this Agreement and the other Transaction Documents.

 

3.7.5.          The execution, delivery and performance of this Agreement and
the other Transaction Documents do not and will not (a) result in or give to any
Person any right of termination, non-renewal, cancellation, withdrawal,
acceleration or modification in or with respect to any Material Contract, (b)
result in or give to any Person any additional rights or entitlement to
increased, additional, accelerated or guaranteed payments under any such
Material Contract or (c) result in the creation or imposition of any Liability
or any Encumbrances upon the Protea Intellectual Property or any Protea Entity‘s
assets under the terms of any such Material Contract.

 

8

 

 

3.7.6.          Except as set forth on Schedule 3.7.6, no Protea Entity or any
representative thereof is a party to any binding Contract in respect of, (a) any
purchase, lease, license or other acquisition of any other Person, whether by
equity purchase, merger, consolidation, reorganization or otherwise, or all or
substantially all of the assets of any other Person, or the entering into by any
Protea Entity of any share exchange with any other Person, (b) any change of
control transaction with respect to any of the Protea Entities, or (c)
liquidation with respect to any of the Protea Entities.

 

3.8           Compliance with Laws. No Protea Entity is in violation of, or in
default under, any Requirement of Law applicable to such Protea Entity, or any
Order issued or pending against such Protea Entity or by which such Protea
Entity or any of such Protea Entities’ properties are bound, except for such
violations or defaults that have not had, and could not reasonably be expected
to have, a Material Adverse Effect.

 

3.9           Changes. Except as set forth on Schedule 3.9, since December 31,
2013 there has not been:

 

3.9.1.          any effect, event, condition or circumstance (including, without
limitation, the initiation of any litigation or other legal, regulatory or
investigative proceeding) against the Company that individually or in the
aggregate, with or without the passage of time, the giving of notice, or both,
has had or could reasonably be expected to have a Material Adverse Effect;

 

3.9.2.          any resignation or termination of any director, officer or key
employee of any Protea Entity, and no Protea Entity has received notification of
any impending resignation from any such Person;

 

3.9.3.          any material change in the contingent obligations of any Protea
Entity by way of guaranty, endorsement, indemnity, warranty or otherwise;

 

3.9.4.          any material damage, destruction or loss adversely affecting the
assets, properties, business, financial condition or prospects of any Protea
Entity, whether or not covered by insurance;

 

3.9.5.          any development, event, change, condition or circumstance that
constitutes, whether with or without the passage o time or the giving of notice
or both, a default under any Protea Entity’s outstanding debt obligation; or

 

3.9.6.          any change in any compensation arrangement or agreement with any
employee, consultant, officer, director or stockholder of any Protea Entity that
would increase the cost of any such agreement or arrangement to any Protea
Entity by more than $10,000 in each instance;

 

3.9.7.          any labor organization activity of the employees of any Protea
Entity;

 

9

 

 

3.9.8.          any declaration or payment of any dividend or other distribution
of the assets of any Protea Entity;

 

3.9.9.          any change in the accounting methods or practices followed by
any Protea Entity; or

 

3.9.10.         any Contract or commitment made by any Protea Entity to do any
of the foregoing.

 

3.10         Title to Properties and Assets; Liens, etc. Except as set forth on
Schedule 3.10, each Protea Entity has good and marketable title to the
properties and assets it owns, and each Protea Entity has a valid license in all
properties and assets licensed by it, including the properties and assets
reflected as owned in the most recent balance sheet included in the Financial
Statements, and has a valid leasehold interest in its leasehold estates. All
facilities, machinery, equipment, fixtures, vehicles and other properties owned,
leased or used by each of the Protea Entities are in good operating condition
and repair, ordinary wear and tear excepted and are fit and usable for the
purposes for which they are being used. Except as set forth on Schedule 3.10,
each Protea Entity is in compliance with all terms of each lease to which it is
a party or is otherwise bound.

 

3.11         Intellectual Property.

 



3.11.1.          All registrations and applications for registration of all
Owned Intellectual Property and all Licensed Intellectual Property
(collectively, the “Protea Intellectual Property ”) and applications in process
for the Owned Intellectual Property and the Licensed Intellectual Property are
identified, on Schedule 3.11.1, identifying with respect to each such item of
Protea Intellectual Property , (a) the owner(s) thereof, (b) the jurisdiction(s)
of registration, (c) the applicable registration or serial number, if any, (d)
the date of expiration, if any, and (e) in the case of Licensed Intellectual
Property, whether the applicable Protea Entity’s rights with respect thereto are
exclusive. Except as set forth on Schedule 3.11.1 and identified as such, no
Protea Entity has licensed any Intellectual Property to or from any Person. All
of the registrations and applications for registration of the Protea
Intellectual Property are valid, subsisting and in full force and effect, and
all actions and payments necessary for the maintenance and continuation of such
Protea Intellectual Property have been taken or paid. Each Protea Entity owns or
possesses sufficient legal rights to use all of the Protea Intellectual Property
and the exclusive right to use all Owned Intellectual Property and all Licensed
Intellectual Property which is identified in Schedule 3.11.1 as being
exclusively licensed to any Protea Entity.



  

3.11.2.          To the knowledge of the Company, the business as currently
conducted and as proposed to be conducted by the Protea Entities has not and
will not constitute any infringement of the Intellectual Property rights of any
other Person. To the knowledge of the Company, the development of Product
candidates and the use, manufacture or sale of the Protea Entities’ Products
based on the Protea Intellectual Property does not, and will not, infringe the
Intellectual Property rights of any third Person. To the knowledge of the
Company, no employee or agents of the Protea Entities have misappropriated the
Intellectual Property rights of any Person.

 

3.11.3.          There are no outstanding options or other rights to acquire any
Protea Intellectual Property. To the knowledge of the Company, each licensor of
the Licensed Intellectual Property is the sole and exclusive owner of such
Licensed Intellectual Property and has the sole and exclusive right and
authority to grant licenses to such Licensed Intellectual Property.

 

10

 

 

3.11.4.          No Protea Entity has received any communications alleging or
suggesting that it has violated or, by conducting its business as currently
conducted or proposed to be conducted, would infringe or misappropriate any of
the Intellectual Property rights of any other Person.

 

3.11.5.          It is not necessary to the business of any Protea Entity, as
currently conducted or as proposed to be conducted, to utilize any inventions,
trade secrets or proprietary information of any of its employees, agents,
developers, consultants or contractors made prior to their employment by or
service to such Protea Entity, except for inventions, trade secrets or
proprietary information that have been assigned or licensed to any Protea
Entity.

 

3.11.6.           Since the date of the Company’s incorporation, there has not
been any sale, assignment or transfer of any Protea Intellectual Property or
other intangible assets of any Protea Entity.



 

3.11.7.          No Protea Intellectual Property is subject to any interference,
reissue, reexamination, opposition or cancellation proceeding or any other Legal
Proceeding or subject to or otherwise bound by any outstanding Order or Contract
(other than in the case of any Licensed Intellectual Property, the Contract
pursuant to which the Company licenses the rights to such Licensed Intellectual
Property) that restricts in any manner the use, transfer or licensing thereof by
any Protea Entity or may affect the validity, use or enforceability of such
Protea Intellectual Property . No Protea Entity has any knowledge of any fact or
circumstance that would render any portion of the Protea Intellectual Property
invalid or unenforceable.

 

3.11.8.          Each current and former officer, employee, agent, developer,
consultant and contractor who (a) has had or has access to any Protea
Intellectual Property has executed a confidentiality and nondisclosure agreement
that protects the confidentiality of the trade secrets of the Protea
Intellectual Property; and (b) contributed to or participated in the creation
and/or development of the Protea Intellectual Property either: (i) is a party to
a “work made for hire” agreement under which one or more Protea Entities is
deemed to be the original owner/author of all right, title and interest in the
Intellectual Property created or developed by such Person; or (ii) has executed
an assignment or an agreement to assign in favor of one or more Protea Entities
of all such Person’s right, title and interest in the Intellectual Property.
Each Protea Entity has the right to: (a) bring actions for past, present and
future infringement, dilution, misappropriation or unauthorized use of any
Protea Intellectual Property owned or licensed by such Protea Entity, injury to
goodwill associated with the use of any such Protea Intellectual Property,
unfair competition or trade practices violations of and other violation of such
Protea Intellectual Property; and (b) with respect to the Protea Intellectual
Property owned exclusively by any one or more Protea Entities, receive all
proceeds from the foregoing set forth in subsection (a) hereof, including,
without limitation, licenses, royalties income, payments, claims, damages and
proceeds of suit.

 

3.11.9.          The execution and delivery of this Agreement and the other
Transaction Documents and consummation of the transactions contemplated hereby
and thereby will not result in the breach of, or create on behalf of any third
party the right to terminate or modify, any license, sublicense, agreement or
permission: (a) relating to or affecting any Protea Intellectual Property; or
(b) pursuant to which any Protea Entity is granted a license or otherwise
authorized to use any third party Intellectual Property.

 

3.11.10.          To the knowledge of the Company, no Person is infringing,
violating, misappropriating or making unauthorized use of any of the Protea
Intellectual Property.

 

11

 

 

3.12         Compliance with Other Instruments. Except as set forth on Schedule
3.12, no Protea Entity is in violation or default of any term of its
Organizational Documents or its Bylaws, respectively (in each case, as amended
to date), or of any provision of any Contract to which it is party or by which
it is bound or of any Order applicable to any Protea Entity, except for
violations or defaults of any Contract (other than any Material Contract), which
individually or in the aggregate has not had, or would not reasonably be
expected to have, a Material Adverse Effect.

 

3.13         Litigation. There is no Legal Proceeding pending or, to the
knowledge of the Company, threatened against any Protea Entity or any
investigation of an Protea Entity, nor is the Company aware of any fact that
would make any of the foregoing reasonably likely to arise. No Protea Entity is
a party or subject to the provisions of any Order. There is no Legal Proceeding
by any Protea Entity currently pending or that any Protea Entity intends to
initiate.

 

3.14         Tax Returns and Payments.

 

3.14.1.          Except as set forth on Schedule 3.14.1, each Protea Entity has
filed all Tax Returns required to be filed by it, and each Protea Entity has
timely paid all Taxes owed (whether or not shown on any Tax Return). All such
Tax Returns were complete and correct, and such Tax Returns correctly reflected
the facts regarding the income, business, assets, operations, activities, status
and other matters of such Protea Entity and any other information required to be
shown thereon. Each Protea Entity has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
Employee, creditor, independent contractor, shareholder, member or other third
party. Each Protea Entity has established adequate reserves for all Taxes
accrued but not yet payable. No Protea Entity has been audited by nor have
issues been raised or adjustments made or proposed by any tax authority in
connection with any such Taxes or Tax Returns. No deficiency assessment with
respect to or proposed adjustment of any Protea Entity’s Taxes is pending or, to
the knowledge of the Company, threatened. There is no tax lien (other than for
current Taxes not yet due and payable), imposed by any taxing authority,
outstanding against the assets, properties or the business of any Protea Entity.

 

3.14.2.          No Protea Entity has agreed to make any adjustment under
Section 481(a) of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any corresponding provision of state, local or foreign tax law) by reason of a
change in accounting method or otherwise, and no Protea Entity will be required
to make any such adjustment as a result of the transactions contemplated by this
Agreement. No Protea Entity has been or is a party to any tax sharing or similar
agreement. No Protea Entity is or has ever been a party to any joint venture,
partnership, limited liability company, or other arrangement or Contract which
could be treated as a partnership for federal income tax purposes. No Protea
Entity is or has ever been a “United States real property holding corporation”
as that term is defined in Section 897 of the Code.

 

12

 

 

3.15         Employees.

 

3.15.1.          All of the employees of each Protea Entity (the “Employees”)
are identified, by Protea Entity, on Schedule 3.15.1. Except as set forth on
Schedule 3.15.1, (a) No Protea Entity has, or has ever had any, collective
bargaining agreements with any of its employees; (b) there is no labor union
organizing activity pending or, to the knowledge of the Company, threatened with
respect to any Protea Entity; (c) no employee has or is subject to any agreement
or Contract to which any Protea Entity is a party (including, without
limitation, licenses, covenants or commitments of any nature) regarding his or
her employment or engagement; (d) to the best of the Company’s knowledge, no
employee is subject to any Order that would interfere with his or her duties to
the Protea Entities or that would conflict with the Protea Entities’ businesses
as currently conducted and as proposed to be conducted; (e) no employee is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such Person to be
employed by, or to contract with, any Protea Entity; (f) to the best of the
Company’s knowledge, the continued employment by any Protea Entity of its
present employees, and the performance of their respective duties to such Protea
Entity, will not result in any violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, such Protea
Entity, and no Protea Entity has received any written notice alleging that such
violation has occurred; (g) no Employee or consultant has been granted the right
to continued employment by or service to any Protea Entity or to any
compensation following termination of employment with or service to such Protea
Entity; and (h) no Protea Entity has any present intention to terminate the
employment or engagement or service of any officer or any significant employee
or consultant

 

3.15.2.          There are no outstanding or, to the knowledge of the Company,
threatened claims against any Protea Entity or any Affiliate (whether under
federal or state law, under any employment agreement, or otherwise) asserted by
any present or former employee or consultant of a Protea Entity. No Protea
Entity is in violation of any law or Requirement of Law concerning immigration
or the employment of persons other than U.S. citizens.

 

3.16         Pension and Other Employee Benefit Plans.

 

3.16.1.          Schedule 3.16.1 sets forth all of the plans, funds, policies,
programs and arrangements sponsored or maintained by any Protea Entity on behalf
of any employee or former employee of any Protea Entity (or any dependent or
beneficiary of any such Employee or former employee) with respect to (a)
deferred compensation or retirement benefits; (b) severance or separation from
service benefits (other than those required by law); (c) incentive, performance,
stock, share appreciation or bonus awards; (d) health care benefits; (e)
disability income or wage continuation benefits; (f) supplemental unemployment
benefits; (g) life insurance, death or survivor’s benefits; (h) accrued sick pay
or vacation pay; or (i) any other material benefit offered under any arrangement
constituting an “employee benefit plan” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
not excepted by Section 4 of ERISA (the foregoing being collectively called
“Employee Benefit Plans”). Schedule 3.16.1 sets forth all such Employee Benefit
Plans subject to the provisions of Section 412 of the Code as well as any
“multi-employer plans” within the meaning of Section 3(37) of ERISA or Section
4001(a)(3) of ERISA. The transactions contemplated by this Agreement will not
result in any payment or series of payments by the Purchasers or any Protea
Entity of an “excess parachute payment” within the meaning of Section 280G of
the Code or any other severance, bonus or other payment on account of such
transactions. None of the Employee Benefit Plans is under investigation or audit
by the United States Department of Labor, the Internal Revenue Service or any
other Governmental or Regulatory Authority.

 

3.16.2.          Each Protea Entity has complied with its obligations under all
applicable Requirements of Law including, without limitation, of ERISA and the
Code with respect to such Employee Benefit Plans and all other arrangements that
provide compensation or benefits to any Employee and the terms thereof, whether
or not such person is directly employed by any Protea Entity and there are no
pending or, to the knowledge of the Company, threatened actions or claims for
benefits by any Employee, other than routine claims for benefits in the ordinary
course of business. No Employee Benefit Plan provides any benefits to any former
employees.

 

13

 

 

3.16.3.          All Employee Benefit Plans that are intended to meet the
requirements of Section 401(a) of the Code have been determined by the Internal
Revenue Service to meet such requirements and have at all times operated in
compliance with such requirements.

 

3.16.4.          All employment Taxes, premiums for employee benefits provided
through insurance, contributions to Employee Benefit Plans, and all other
compensation and benefits to which employees are entitled, have been timely paid
or provided as applicable, and there is no liability for any such payments,
contributions or premiums.

 

3.17         Real Property. No Protea Entity has any interest in any real
estate, except that the Protea Entities lease the properties described on
Schedule 3.17 (the “Leased Real Property”). The Leased Real Property is adequate
for the operations of each of the Protea Entities’ businesses as currently
conducted and as contemplated to be conducted. True and complete copies of the
lease agreements (the “Real Property Leases”) pertaining to the Leased Real
Property have been delivered or made available to the Placement Agent. Each
Protea Entity has paid all amounts due from it, and is not in default under any
of the Real Property Leases and there exists no condition or event, which, with
the passage of time, giving of notice or both, would reasonably be expected to
give rise to a default under or breach of the Real Property Leases.

 

3.18         Relationships with Collaborators and Suppliers.

 

3.18.1.          Collaborators. Set forth on Schedule 3.18.1 is a list, by
Protea Entity, of the material collaborators, research partners and other
material service providers of the Protea Entities. For the purposes of this
Section “material collaborators” means scientific research collaborators who
work with any Protea Entity and whose work is expected to impact the development
of the Protea Intellectual Property and/or the Products, and includes, without
limitation, any Person to whom any Protea Entity has licensed any of the Protea
Intellectual Property (collectively, the “Collaborators”). To the best of the
Company’s knowledge, the Protea Entities maintain good working relationships
with all of the Collaborators. The Company has delivered or made available to
the Purchasers a list of each Protea Entity’s Contracts with the Collaborators
as set forth on Schedule 3.18.1. Except as set forth on Schedule 3.18.1, none of
such Collaborators has terminated or indicated an intention or plan or, to the
knowledge of the Company, threatened to terminate its Contract with the
applicable Protea Entity, or to materially reduce the purchases of products or
services from such Protea Entity historically made by such Collaborator.

 

3.18.2.          Suppliers. Set forth on Schedule 3.18.2 is a list of the
material suppliers of the Protea Entities. For the purposes of this Section,
“material suppliers” means suppliers who provide an essential and material
element necessary for the research and development of the Protea Intellectual
Property or required for the Products (collectively, the “Suppliers”). Except as
set forth on Schedule 3.18.2, none of such Suppliers has terminated or indicated
an intention or plan or, to the knowledge of the Company, threatened to
terminate its Contract with any Protea Entity, or to materially reduce the
supply of products or services to any Protea Entity historically provided by
such Supplier.

 



14

 

 

3.19       Budget. The Company’s budget most recently delivered by the Company
to the Placement Agent (the “Budget”) was prepared in good faith by the Company,
and, based on the Company's experience and the assumptions used in preparing
such Budget, constitutes a reasonable estimate of the costs and expenses
expected to be incurred by the Protea Entities during the time period covered
thereby. Nothing has come to the attention of the Protea Entities’ management
that would cause such estimated expenses to no longer be reasonable estimates.
The assumptions used in the preparation of such estimated expenses were fair and
reasonable when made and continue to be fair and reasonable as of the date
hereof.

  

3.20       Permits; Regulatory.

 

3.20.1         No Regulatory Approval or Consent of, or any designation,
declaration or filing with, any Governmental or Regulatory Authority or any
other Person is required in connection with the valid execution, delivery and
performance of this Agreement and the other Transaction Documents (including,
without limitation, the issuance of the Units), except such Regulatory
Approvals, Consents, designations, declarations or filings that have been duly
and validly obtained or filed, or with respect to any filings that must be made
after the Initial Closing or the Subsequent Closing as will be filed in a timely
manner. Each Protea Entity has all franchises, Permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted,
including, without limitation, the Food and Drug Administration (“FDA”) of the
U.S. Department of Health and Human Services.

 

3.20.2         There are no feasibility, preclinical, clinical or other studies,
tests or trials being conducted by or on behalf of or sponsored by any Protea
Entity or in which any Protea Entity or any of its Products is participating.
The feasibility, preclinical, clinical and other studies, tests and trials
conducted by or on behalf of or sponsored by any Protea Entity or in which any
Protea Entity or any of the Protea Entities’ Products have participated were
conducted in accordance with standard medical and scientific research
procedures, the protocols established and approved therefor and all applicable
Requirements of Law. The Company has no knowledge of any other studies or tests
the results of which are inconsistent with or otherwise call into question the
results of the above referenced studies and tests.

 



3.20.3         No Protea Entity has been convicted of any crime.

3.20.4         To the knowledge of the Company, no officer, employee or agent of
any Protea Entity has been convicted of any felony.

 

3.21       Environmental and Safety Laws. No Protea Entity has caused or
allowed, or contracted with any party for, the generation, use, transportation,
treatment, storage or disposal of any Hazardous Substances in connection with
the operation of its business or otherwise, except in compliance with all
applicable Environmental Laws. To the best of the Company’s knowledge, each
Protea Entity and the operation of its business are in compliance with all
applicable Environmental Laws. To the best of the Company’s knowledge, all of
the Leased Real Property and all other real property which any one or more
Protea Entities occupy (the “Premises”) is in compliance with all applicable
Environmental Laws and Orders or directives of any Governmental or Regulatory
Authority having jurisdiction under such Environmental Laws, including, without
limitation, any Environmental Laws or Orders or directives with respect to any
cleanup or remediation of any release or threat of release of Hazardous
Substances. Each Protea Entity and the operation of its business is and has been
in compliance with all applicable Environmental Laws. To the knowledge of the
Company, there have occurred no and there are no events, conditions,
circumstances, activities, practices, incidents, or actions that may give rise
to any common law or statutory liability, or otherwise form the basis of any
Legal Proceeding, any Order, any remedial or responsive action, or any
investigation or study involving or relating to any Protea Entity, based upon or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling, or the emission, discharge, release or
threatened release into the environment, of any pollutants, contaminants,
chemicals, or industrial, toxic or Hazardous Substance. To the knowledge of the
Company, (a) there is no asbestos contained in or forming a part of any
building, structure or improvement comprising a part of any of the Leased Real
Property, (b) there are no polychlorinated byphenyls (PCBs) present, in use or
stored on any of the Leased Real Property, and (c) no radon gas or the presence
of radioactive decay products of radon are present on, or underground at any of
the Leased Real Property at levels beyond the minimum safe levels for such gas
or products prescribed by applicable Environmental Laws. Each Protea Entity has
obtained and is maintaining in full force and effect all necessary Permits,
licenses and approvals required by all Environmental Laws applicable to the
Premises and the business operations conducted thereon, and is in compliance
with all such Permits, licenses and approvals. No Protea Entity has caused or
allowed a release, or a threat of release, of any Hazardous Substance onto, at
or near the Premises, and, to the knowledge of the Company, neither the Premises
nor any property at or near the Premises has ever been subject to a release, or
a threat of release, of any Hazardous Substance.

 

15

 

 

3.22         Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchasers contained in the subscription agreements entered
into by each Purchaser in connection with this Agreement, the offer, sale and
issuance of the Units will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will be exempt
from registration and qualification under applicable state securities laws.

 

3.23         Full Disclosure. All information furnished, to be furnished or
caused to be furnished to the Purchasers with respect to any Protea Entity, any
of the Protea Entities’ businesses, assets, properties, financial position and
performance and Liabilities applicable for the purposes of or in connection with
this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby is or, if furnished after the date
of this Agreement and before the applicable Closing Date, shall be true and
complete in all material respects and, does not, and if furnished after the date
of this Agreement and before such applicable Closing Date, shall not, contain
any untrue statement of material fact or fail to state any material fact
necessary to make such statement not misleading.

 

3.24         Minutes. A copy of all minutes of all meetings of directors and
stockholders and all actions by written consent without a meeting by the
directors and stockholders since January 1, 2010, has been made available to the
Placement Agent in a virtual data room and accurately reflect all actions taken
by the directors (and any committee of the directors) and stockholders with
respect to all transactions referred to in such minutes.

 

3.25         Insurance. Schedule 3.25 sets forth, by Protea Entity, a list of
all policies or binders of fire, casualty, liability, product liability,
worker’s compensation, vehicular or other insurance held by the Protea Entities
concerning its assets and/or its businesses (specifying for each such insurance
policy the insurer, the policy number or covering note number with respect to
binders, and each pending claim thereunder of more than $5,000) have been made
available to the Placement Agent in a virtual data room. Such policies and
binders are valid and in full force and effect. No Protea Entity is in default
with respect to any provision contained in any such policy or binder or has
failed to give any notice or present any claim of which it has notice under any
such policy or binder in a timely fashion. No Protea Entity has received or
given a notice of cancellation or non-renewal with respect to any such policy or
binder. None of the applications for such policies or binders contain any
material inaccuracy, and all premiums for such policies and binders have been
paid when due. No Protea Entity has knowledge of any state of facts or the
occurrence of any event that could reasonably be expected to form the basis for
any claim against it not fully covered by the policies referred to on Schedule
3.25. No Protea Entity has received written notice from any of their respective
insurance carriers that any insurance premiums will be materially increased
after the applicable Closing Date or that any insurance coverage listed on
Schedule 3.25 will not be available after such Closing Date on substantially the
same terms as now in effect.

 

16

 

 

3.26         Investment Company Act. No Protea Entity is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

3.27         Foreign Payments; Undisclosed Contract Terms.

 

3.27.1.          To the knowledge of the Company, no Protea Entity has made any
offer, payment, promise to pay or authorization for the payment of money or an
offer, gift, promise to give, or authorization for the giving of anything of
value to any Person in violation of the Foreign Corrupt Practices Act of 1977,
as amended and the rules and regulations promulgated thereunder.

 

3.27.2.          To the knowledge of the Company, there are no understandings,
arrangements, agreements, provisions, conditions or terms relating to, and there
have been no payments made to any Person in connection with any agreement,
Contract, commitment, lease or other contractual undertaking of any Protea
Entity which are not expressly set forth in such contractual undertaking.

 

3.28         No Broker. Other than commissions (including fees, expenses and
warrants) payable to the Placement Agent, no Protea Entity has employed any
broker or finder, or incurred any liability for any brokerage or finder’s fees
in connection with the sale of the Units, or the Common Stock and Warrants
underlying the Units pursuant to this Agreement or the other Transaction
Documents.

 

3.29         No General Solicitation. No Protea Entity or any of their
Affiliates, nor any person acting on their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the Units or
in any other offering of the Company within the last three years.

 

3.30         No Integrated Offering. No Protea Entity or any of their
affiliates, nor any person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
shares of Preferred Stock, Warrants, Conversion Shares and Warrant Shares
(collectively, the “Securities”) under the Securities Act or that is likely to
cause this offering of the Securities to be integrated with prior or
contemporaneous offerings by the Company for purposes of the Securities Act or
any applicable shareholder approval provisions. No Protea Entity or any of their
affiliates, nor any person acting on their behalf has taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings. No Protea Entity or any of their
affiliates, nor any person acting on their behalf has taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act.

 

3.31         Dilution. Except for the anti-dilution rights described on Schedule
3.31, no holder of any Common Stock or Common Stock Equivalents of the Company
has any anti-dilution rights. The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company. The Company’s Board of Directors has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue Warrant Shares is binding upon the Company and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
stockholders of the Company or parties entitled to receive equity of the
Company.

 

17

 

 

3.32         Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration.

 



3.33         DTC Status. As of the date of the Memorandum, the Company’s
securities are currently trading on the OTC Bulletin Board and the OTC Link
under the symbol “PRGB”. The Company is currently “DTC eligible”. The Company’s
transfer agent, Island Stock Transfer (the “Transfer Agent”), is a participant
in the Depository Trust Company Automated Securities Transfer Program.

  

3.34         OFAC. No Protea Entity or, to the Company’s knowledge, any
director, officer, agent, employee, Affiliate or person acting on behalf of any
Protea Entity, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Units, or lend, contribute or otherwise make available such proceeds to any
joint venture partner or other person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions.

 

3.35         Registration Rights. Except as set forth on Schedule 3.35 and as
required pursuant to the Registration Rights Agreement, no Protea Entity is
under any obligation, or has granted any rights that have not been terminated,
to register any of such Protea Entity’s currently outstanding securities or any
of its securities that may hereafter be issued.

 

3.36         Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, no Protea
Entity has provided any Purchaser with any information that such Protea Entity
believes constitutes material non-public information.

 

3.37         Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
Organization Documents or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Purchaser’s ownership of the Securities.

 

3.38         Right to Receive Additional Shares. Except as set forth on Schedule
3.38 or in connection with the Units issued in this Offering, no existing
shareholder of the Company has any right to cause the Company to issue
additional shares of Common Stock (the “Existing Right Issuances”) to such
shareholder.

 

4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

 

Each of the Purchasers hereby severally, and not jointly, represents and
warrants to the Company that each such Purchaser’s representations and
warranties in such Purchaser’s subscription agreement (each a “Subscription
Agreement” and collectively, the “Subscription Agreements”) entered into in
connection with this Agreement, in form and substance substantially the same as
the form of Subscription Agreement in Exhibit C are true and correct as of their
respective Closing, and such representations and warranties are deemed repeated
as if contained herein.

 

18

 

 

5.           CONDITIONS TO THE CLOSING.

 

5.1           Conditions to Purchasers’ Obligations at the Closings. The
obligations of the Purchasers to consummate the transactions contemplated herein
to be consummated at the Initial Closing and of each Subsequent Closing, as the
case may be, are subject to the satisfaction, on or prior to the date of such
Closing, of the conditions set forth below and applicable thereto, which
satisfaction shall be determined, or may be waived in writing, by either the
Placement Agent or the Purchasers or Subsequent Closing Purchasers, as the case
may be, who have subscribed for at least a majority of the Units to be purchased
at such Closing, and which subscriptions are intended to be accepted by the
Company:

 

5.1.1.          Representations and Warranties; Performance of Obligations. Each
of the representations and warranties of the Company contained herein shall be
true and correct on and as of the Initial Closing Date. As of the Initial
Closing, the Company shall have performed and complied with the covenants and
provisions of this Agreement required to be performed or complied with by it at
or prior to the Initial Closing Date. As to the Subsequent Closings, each of the
representations and warranties of the Company contained herein shall be true and
correct on and as of the Subsequent Closing Date, as qualified by any updated
Schedules delivered at least five (5) days in advance of the Subsequent Closing
to the Subsequent Closing Purchasers participating in the Subsequent Closing. As
to the Subsequent Closings, the Company shall have performed and complied with
the covenants and provisions of this Agreement and the other Transaction
Documents required to be performed or complied with by it at or prior to the
Subsequent Closing Date. At each Closing, the Purchasers participating in such
Closing shall have received certificates of the Company dated as of the date of
such Closing, signed by the president or chief executive officer of the Company,
certifying as to the fulfillment of the conditions set forth in this Section 5.1
and the truth and accuracy of the representations and warranties of the Company
contained herein (as qualified by the most recently delivered Schedules) as of
the Initial Closing Date and, as to each Subsequent Closing, the Subsequent
Closing Date.

 

5.1.2.          Issuance in Compliance with Laws. The sale and issuance of the
Units shall be legally permitted by all laws and regulations to which any of the
Purchasers and the Company are subject.

 

5.1.3.          Filings, Consents, Permits, and Waivers. The Company and the
Purchasers shall have made all filings and obtained any and all Consents,
Permits, waivers, and Regulatory Approvals necessary for consummation of the
transactions contemplated by the Agreement and the other Transaction Documents,
including the waivers described on Schedule 5.1.3, except for such filings as
are not due to be made until after the applicable Closing.

 

5.1.4.          Reservation of the Preferred Stock, Conversion Shares and
Warrant Shares. From and after the Initial Closing and any Subsequent Closing,
the Preferred Stock, Conversion Shares and Warrant Shares, which were the
subject of such Closing shall have been duly authorized and reserved for
issuance by the Board of Directors.

 

5.1.5.          Registration Rights Agreement. Concurrently with the issuance of
the Units occurring at the Initial Closing, the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit F (the “Registration Rights
Agreement”), shall have been executed and delivered by the Company and each
Purchaser.

 

19

 

 

5.1.6.          Legal Opinion. At each Closing, the Placement Agent and the
Purchasers or the Subsequent Closing Purchasers, as the case may be, shall have
received a legal opinion addressed to each of them, dated as of such Closing
Date, substantially in the form attached hereto as Exhibit E from Richardson &
Patel LLP

 

5.1.7.          Certificate of Designation. The Company shall have duly filed
with the Secretary of State of the State of Delaware, the Certificate of
Designation of the Series A Convertible Preferred Stock, substantially in the
form attached hereto as Exhibit G (the “Preferred Certificate”).

 

5.1.8.          Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated at the Closings and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to the Placement Agent and the Placement
Agent’s counsel, and the Placement Agent and the Placement Agent’s counsel shall
have received all such counterpart originals or certified or other copies of
such documents as they may reasonably request.

 

5.1.9.          Proceedings and Litigation. No action, suit or proceeding shall
have been commenced by any Person against any party hereto seeking to restrain
or delay the purchase and sale of the Units or the other transactions
contemplated by this Agreement or any of the other Transaction Documents.

 

5.1.10.         No Material Adverse Effect. Since the date hereof, there shall
not have occurred any effect, event, condition or circumstance (including,
without limitation, the initiation of any litigation or other legal, regulatory
or investigative proceeding) that individually or in the aggregate, with or
without the passage of time, the giving of notice, or both, that has had, or
could reasonably be expected to have, a Material Adverse Effect or which could
adversely affect the Company’s ability to perform its respective obligations
under this Agreement or any of the other Transaction Documents.

 

5.1.11.         Updated Disclosures. As to the Subsequent Closings, the Company
must have delivered to the Purchasers an updated set of schedules in accordance
with Section 5.1.1 and such updated schedules do not reveal any information or
the occurrence, since the Initial Closing Date, of any effect, event, condition
or circumstance, which individually, or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect and do not include any
state of facts that occur as a result of the breach by the Company of any of its
obligations under this Agreement or any of the other Transaction Documents.

 

5.1.12.         Payment of Purchase Price. As to the Initial Closing, each
Purchaser shall have delivered to the Company the total purchase price to be
paid for such Purchaser’s Initial Units, in the amount set forth opposite such
Purchaser’s name on Exhibit A, which shall be no less than $2,000,000 in
aggregate gross proceeds, excluding Units issued upon conversion of the
Conversion Amount. As to each Subsequent Closing, each Subsequent Closing
Purchaser shall have delivered to the Company the total purchase price to be
paid for such Subsequent Closing Purchaser’s Subsequent Units.

 

20

 

 

5.1.13.      Delivery of Documents at the Initial Closing. The Company shall
have executed and delivered the following documents, on or prior to the Initial
Closing Date, and in the case of the Certificates, within five (5) business days
thereafter:

 

(a)          Certificates. Certificates representing the Preferred Stock to be
purchased and sold on the Initial Closing Date;

 

(b)          Warrants: An executed Warrant, in substantially the form of Exhibit
B for the Warrants to be issued on the Initial Closing Date;

 

(c)          Legal Opinion. The legal opinion required by Section 5.1.6 hereof;

 

(d)          Secretary’s Certificate. A certificate of the Secretary of the
Company (i) attaching and certifying as to the Company’s Certificate of
Incorporation (the “Certificate”), (ii) attaching and certifying as to the
Bylaws of the Company in effect at the Initial Closing, (iii) attaching and
certifying as to copies of resolutions by the Board of Directors of the Company
authorizing and approving this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby including without limitation,
the issuance and delivery of the Units; and (iv) certifying as to the incumbency
of the officers of the Company executing this Agreement and the other
Transaction Documents.

 

5.1.14.      Delivery of Documents at the Subsequent Closing. The Company shall
have executed and delivered the following documents, on or prior to the
Subsequent Closing, and in the case of the Certificates, within a reasonable
time thereafter:

 

(a)          Certificates. Certificates representing the Preferred Stock to be
purchased and sold on the Subsequent Closing Date;

 

(b)          Warrants: An executed Warrant, in substantially the form of Exhibit
B for the Warrants to be issued on the Subsequent Closing Date;

 

(c)          Legal Opinion. The legal opinion required by Section 5.1.6 hereof;
and

 

(d)          Secretary’s Certificate. A Certificate of the Secretary of the
Company (i) certifying that the resolutions by the Board of Directors of the
Company authorizing and approving this Agreement and the other Transaction
Documents delivered at the Initial Closing have not been modified in any way or
rescinded and are otherwise in effect as of the Subsequent Closing, (ii)
certifying as to the incumbency of the officers of the Company executing any
documents contemplated by this Agreement to be executed and delivered by the
Company at the Subsequent Closing, and (iii) attaching and certifying as to (x)
the Certificate as in effect at the Subsequent Closing, and (y) the Bylaws of
the Company in effect at the Subsequent Closing.

 

5.2           Conditions to Obligations of the Company at the Closings. The
obligation of the Company to consummate the transactions contemplated herein to
be consummated at the Initial Closing or the Subsequent Closing, as the case may
be, is subject to the satisfaction, on or prior to the date of such Closing of
the conditions set forth below and applicable thereto, any of which may be
waived in writing by the Company:

 

21

 

 

5.2.1.          Representations and Warranties; Performance of Obligations. Each
of the representations and warranties of the Purchasers contained herein shall
be true and correct on and as of the Initial Closing Date. As of the Initial
Closing Date, the Purchasers shall have performed and complied with the
covenants and provisions of this Agreement required to be performed or complied
with by them at or prior to the Initial Closing Date. As to the Subsequent
Closing, each of the representations and warranties of the Purchaser(s)
contained herein shall be true and correct on and as of the Subsequent Closing
Date. As to the Subsequent Closing, the Subsequent Closing Purchaser(s) shall
have performed and complied with the covenants and provisions of this Agreement
required to be performed and complied with by them at or prior to the Subsequent
Closing Date.

 

5.2.2.          Proceedings and Litigation. No action, suit or proceeding shall
have been commenced by any Governmental Authority against any party hereto
seeking to restrain or delay the purchase and sale of the Units or the other
transactions contemplated by this Agreement.

 

5.2.3.          Qualifications. All Permits, if any, that are required in
connection with the lawful issuance and sale of the Units pursuant to this
Agreement shall be obtained and effective as of the Initial Closing or
Subsequent Closing, as applicable.

 

6.           COVENANTS OF THE PARTIES.

 

6.1           Transfer Restrictions.

 

6.1.1.          The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 promulgated
under the Securities Act, to the Company or to an Affiliate of a Purchaser, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.

 

6.1.2.          The Purchaser agrees to the imprinting, so long as is required
by this Section 6.1, of a legend on any of the Securities, including the Warrant
Shares, substantially in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE] [EXERCISABLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

22

 

  

6.1.3.          Certificates evidencing the shares of Preferred Stock,
Conversion Shares, and Warrant Shares shall be eligible for removal of the
restrictive legend set forth in Section 6.1.2 hereof, (a) following any sale of
such shares of Preferred Stock, Conversion Shares or Warrant Shares pursuant to
Rule 144, or (b) if such shares of Preferred Stock, Conversion Shares, or
Warrant Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such shares of Preferred Stock, Conversion Shares, and
Warrant Shares and without volume or manner-of-sale restrictions, (c) following
any sale of such shares of Preferred Stock, Conversion Shares, or Warrant
Shares, pursuant to the plan of distribution in an effective registration
statement (in compliance with any prospectus delivery requirements), or (d) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) (the “Removal Date”).  The Company shall cause its counsel to
issue a legal opinion to the Transfer Agent promptly after the Removal Date if
required by the Transfer Agent to effect the removal of the legend hereunder as
permitted by applicable law then in effect. The Company agrees that following
the Removal Date, it will, no later than five (5) trading days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing shares of Common Stock or Warrant Shares, as the case may be,
issued with a restrictive legend, together with any reasonable certifications
requested by the Company, the Company’s counsel or the Transfer Agent (such
fifth (5th) trading day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 6. Certificates for shares of
Preferred Stock, Conversion Shares, and Warrant Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser if the Transfer Agent is then a
participant in such system and the Company is eligible to use such system and as
directed by such Purchaser if either (i) there is an effective registration
statement permitting the resale of such shares of Preferred Stock, Conversion
Shares, or Warrant Shares by the Purchaser (and the Purchaser provides the
Company or the Company’s counsel with any requested certifications with respect
to future sales of such shares) or (ii) the shares are eligible for resale by
the Purchaser under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such shares of Common Stock and Warrant Shares and without volume or
manner-of-sale restrictions.

 

6.1.4.          In addition to any other rights available to a Purchaser, if the
Company fails to deliver to a Purchaser unlegended Conversion Shares or Warrant
Shares as required pursuant to this Agreement and after the Legend Removal Date
such Purchaser, or a broker on such Purchaser’s behalf, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Purchaser of the Conversion Shares or Warrant
Shares that such Purchaser was entitled to receive from the Company (a
“Buy-In”), then the Company shall promptly pay in cash to such Purchaser (in
addition to any remedies available to or elected by such Purchaser) the amount
by which (a) such Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (b) the
aggregate purchase price of the Conversion Shares or Warrant Shares delivered to
the Company for reissuance as unlegended shares (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Purchaser purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to Common Shares or Warrant Shares delivered to the Company
for reissuance as unlegended shares having an aggregate purchase price of
$10,000, the Company shall be required to pay the Purchaser $1,000, plus
interest. The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In. For purposes of this
Agreement, the “purchase price” of a (a) Conversion Share shall be the
Conversion Price (as defined in the Certificate of Designation for the Series A
Preferred Stock and (B) Warrant Share shall be the Exercise Price (as defined in
the Warrants).

 

23

 

 

6.1.5.          In addition to such Purchaser’s other available remedies, the
Company shall pay to such Purchaser, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Conversion Shares or Warrant Shares (based
on the Conversion Price or Exercise Price of such Conversion Shares and Warrant
Shares, as the case may be) delivered for removal of the restrictive legend, $10
per trading day (increasing to $20 per trading day five (5) trading days after
such damages have begun to accrue)) for each trading day after the fifth (5th)
trading day following the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

6.2           Furnishing of Information; Public Information.         For so long
as any Purchaser holds any Securities, or if earlier, for a period of
twenty-four (24) months following the Termination Date (or the Final Termination
Date if the Offering is extended by the Company) the Company covenants to file
all annual and quarterly periodic reports with the SEC pursuant to Section 15(d)
of the Exchange Act or alternatively, if registered under Section 12(b) or 12(g)
of the Exchange Act, maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all such annual and
quarterly reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. Unless the Securities owned by such Purchaser
shall have been registered for resale, if at any time during the period
commencing from the date that is 6 months after the date hereof and ending 24
months following the Termination Date (or the Final Termination Date if the
Offering is extended by the Company) the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the pro-rata portion of such Purchaser’s Purchase Price attributable to the
unsold Conversion Shares and Warrant Shares on the day of a Public Information
Failure and on every thirtieth (30th) day (prorated for periods totaling less
than thirty (30) days) thereafter until the earlier of (A) the date such Public
Information Failure is cured and (B) such time that such public information is
no longer required for the Purchasers to transfer their shares of Preferred
Stock, Conversion Shares and Warrant Shares pursuant to Rule 144. The payments
to which a Purchaser shall be entitled pursuant to this Section 6.2 are referred
to herein as “Public Information Failure Payments”. Public Information Failure
Payments shall be paid on the earlier of (Y) the last day of the calendar month
during which such Public Information Failure Payments are incurred, and (Z) the
third (3rd) business day after the event or failure giving rise to the Public
Information Failure Payments is cured. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Public Information Failure,
and such Purchaser shall have the right to pursue all remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief. Notwithstanding anything herein to the
contrary, the maximum payment hereunder shall not exceed twelve (12%) percent of
such Purchaser’s Purchase Price. As long as any Purchaser owns Securities, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

 

24

 

 

6.3           Listing of Securities. The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other trading market, it will
include in such application the Conversion Shares and any Warrant Shares of each
Purchaser, and will take such other action as is necessary or desirable to cause
such Conversion Shares and any Warrant Shares to be listed on such other trading
market as promptly as possible, and (ii) it will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market (as defined in the Warrant) and will comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of any such Trading Market (as defined in the Warrant).

 

6.4           Reservation of Shares. From and after the Initial Closing and any
Subsequent Closing, the Company shall at all times thereafter while the
Preferred Stock and Warrants which were purchased and sold at such Closing are
outstanding maintain a reserve from its duly authorized shares of Common Stock
of a number of shares of Common Stock sufficient to allow for the issuance of
Conversion Shares and Warrant Shares, which were the subject of such Closing.

 

6.5           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement securities. If a replacement
certificate or instrument evidencing any securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.6           Securities Laws; Publicity. The Company shall by 8:30 a.m. (New
York City time) on the trading day immediately, following a Closing hereunder,
file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including the Transaction Documents as
exhibits thereto to the extent required by law. The Company shall not publicly
disclose the name of Purchaser, or include the name of any Purchaser in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the SEC and (b) to the extent such
disclosure is required by law, in which case the Company shall provide the
Purchaser with prior notice of such disclosure permitted under this clause (b).

 

6.7           Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D promulgated
under the Securities Act and to provide a copy thereof, promptly upon request of
the Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchaser at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

6.8           Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.

 

25

 

 

6.9           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other person acting on
its behalf, will provide Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Purchaser shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

6.10         Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes and shall not use
the proceeds for (a) the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), (b) the redemption of any Common Stock or Common
Stock Equivalents or (c) the settlement of any outstanding litigation.

 

6.11         Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, the parties to this Agreement shall use
their respective good faith commercially reasonable efforts to take, or cause to
be taken, without any party being obligated to incur any material internal costs
or make any payment or payments to any third party or parties which,
individually or in the aggregate, are material and are not otherwise legally
required to be made, all actions, and to do or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable for such party to consummate and make effective, in the most
expeditious manner practicable, each Closing and the other transactions
contemplated hereunder.

 

6.12        Participation in Future Financing.

 

6.12.1         From the date hereof until the one year anniversary of the Final
Closing Date, upon any issuance by the Company, any of its Subsidiaries (or any
resulting Person due to any “Spin-Outs”) in an offering pursuant to which any of
the foregoing raises gross proceeds of at least $1,000,000 of Common Stock or
Common Stock Equivalents (a “Subsequent Financing”), each Purchaser shall have
the right to participate in up to an amount of the Subsequent Financing equal to
such Purchaser’s proportionate share of the Subsequent Financing based on such
Purchaser’s participation in this Offering (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing;
provided, however, that Purchasers shall not have the right to participate in
any offering by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents to be issued solely to Company Investors.

 

6.12.2         At least 10 trading days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request by such Purchaser made within one trading day
following the receipt by the Purchaser of the Pre-Notice, for a Subsequent
Financing Notice, the Company shall promptly, but no later than 1 trading day
after such request, deliver a Subsequent Financing Notice to such Purchaser. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the person or persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

26

 

 

6.12.3         Any Purchaser desiring to participate in such Subsequent
Financing must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the 5th trading day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of the Purchaser’s participation, and that the
Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice. If the Company receives no
notice from a Purchaser as of such 5th trading day, such Purchaser shall be
deemed to have notified the Company that it does not elect to participate.

 

6.12.4         If by 5:30 p.m. (New York City time) on the 5th trading day after
all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the persons
set forth in the Subsequent Financing Notice.

 

6.12.5         If by 5:30 p.m. (New York City time) on the 5th trading day after
all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” means the ratio of (x) the Units
purchased on the Closing Date by a Purchaser participating under this Section
6.12 and (y) the sum of the aggregate Units purchased by all Purchasers
participating under this Section 6.12.

 

6.12.6         The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 6.12, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 trading days after
the date of the initial Subsequent Financing Notice.

 

6.12.7         Notwithstanding the foregoing, this Section 6.12 shall not apply
in respect of issuances in connection with (i) an Exempt Issuance (as defined in
Section 6.13 below); (ii) an underwritten public offering pursuant to a
registration statement filed under the Securities Act; (iii) a joint venture or
acquisition of another entity by the Company, whether by purchase of stock,
merger, consolidation, purchase of all or substantially all of the assets of
such entity or otherwise; (iv) services rendered to or equipment leases of the
Company.

 

6.13     Most Favored Nation Provision.

 

6.13.1         Until the earliest of (a) the third year anniversary of the date
hereof; (b) the date that the Purchaser no longer owns any securities sold in
the Offering; or (c) the date that the Company’s shares of Common Stock are
approved for uplisting to a senior U.S. stock exchange such as The NASDAQ STOCK
MARKET or the NYSE MKT, in the event that the Company issues or sells any shares
of Common Stock or any Common Stock Equivalents pursuant to which shares of
Common Stock may be acquired at a price less than the $0.25 per share (subject
to appropriate adjustments for any stock dividend, stock split, stock
combination, reclassification or similar transaction after the date hereof)
(such lower price, the “Base Price” and such issuances, collectively, a
“Dilutive Issuance”), then the Company shall promptly issue additional shares of
Common Stock to such Purchaser, for no additional consideration, in an amount
sufficient so that the pro rata portion of the Purchase Price paid by such
Purchaser hereunder attributable to the Conversion Shares then held, shall be
reduced to a price (rounded to the nearest cent) when multiplied by a fraction,
of which (i) the numerator shall be the number of shares of Common Stock
outstanding on a fully diluted basis immediately prior to such Dilutive Issuance
plus the number of shares of Common Stock which the aggregate consideration
received or to be received by the Company for the total number of shares of
Common Stock issued pursuant to the Dilutive Issuance would purchase at the Base
Price; and (ii) the denominator shall be the number of shares of Common Stock
outstanding on a fully diluted basis immediately prior to such Dilutive Issuance
plus the number of such additional shares of Common Stock so issued in
connection with the Dilutive Issuance (such adjustment, a “Dilution
Adjustment”). Such Dilution Adjustment shall be made successively whenever such
an issuance is made. Notwithstanding the foregoing, this Section 6.13 shall not
apply in respect of an Exempt Issuance (as herein defined). No adjustment shall
be made hereunder which would require any Purchaser to surrender any shares of
Common Stock to the Company.

 

27

 

 

For the purposes of this Sub-Section, Exempt Issuance shall mean the issuance of
(a) shares of Common Stock or options to employees, officers or directors of the
Company pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose (collectively, the “ESOP”) and as further qualified by the provisions
set forth in Section 6.14, (b) except as specifically provided herein,
securities upon the exercise or exchange of or conversion of any Securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities and
which securities and the principal terms thereof are set forth on Schedule
3.3.2, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

In addition to the rights described above, if at any time while the Purchaser
holds any Securities, any anti-dilution rights existing prior to the Initial
Closing of the Offering shall be triggered causing the Company to issue
additional shares of Common Stock (the “Existing Right Issuances”), the Company
shall issue to the Purchasers, on a pro rata basis, the number of additional
shares of Common Stock that shall be required so that immediately following the
Existing Rights Issuance, the Purchasers shall retain the same percentage of
issued and outstanding shares of Common Stock as owned of record immediately
prior to the Existing Rights Issuance.

 

6.14         ESOP. Unless otherwise agreed to in writing by the Placement Agent,
the ESOP in addition to the terms set forth in Section 6.13, shall be subject to
the following terms and conditions. The number of shares of Common Stock to be
issuable under the ESOP shall be limited to fifteen percent (the “ESOP
Threshold”) of the Company’s issued and outstanding shares of Common Stock; as
such number of shares of Common Stock underlying that percentage may be adjusted
on an annual basis. The ESOP Threshold shall include the number of shares of
Common Stock underlying any issued and outstanding grants under the Company’s
2002 Equity Incentive Plan and the total number of shares of Common Stock
reserved for issuance under the Company’s 2013 Equity Incentive Plan or any
other future ESOP. Within 30 days of the Final Closing Date, executive officers
and key employees shall be entitled to receive at least seventy-five percent of
the aggregate sum of any issued and outstanding grants under the ESOP and any
grants to the CEO shall not exceed twenty percent of the aggregate sum of any
issued and outstanding grants under the ESOP. In this regard, the Company shall
periodically inform the Placement Agent of the status of its compliance with
this Section. If the Company fails to comply timely with the ESOP provisions,
then the Company shall pay the Purchasers $50,000 for each 30 day period (or any
portion of such period) that the Company is not in compliance.

 

28

 

 

6.15         Board Composition. Simultaneous with an Initial Closing or
Subsequent Closing, as applicable, with respect to Units in the minimum amount
of $3,000,000 (exclusive of any amounts received from the Company Investors),
the Company shall ensure that the entire Board of Directors shall be comprised
of seven directors. In the event the Company enters into a merger, acquisition,
consolidation, or similar transaction, then the Company may increase the size of
its Board of Directors to eight directors.

 

Within 30 days of the Final Closing, two (2) persons (each, an “Investor
Nominee”) nominated by the Placement Agent, shall have been approved for seats
on the Board of Directors. To this end, the Board of Directors may during such
30-day period, reject each Investor Nominee once so long as there is a valid
business reason. To be free from doubt, if Investor Nominee #1 for Board seat #
1 is rejected, then Investor Nominee #2 for Board seat #1 will be automatically
accepted for Board seat #1 during such 30 day period.

 

6.16         Information Statement. The Company will use its best efforts to
file with the SEC by no later than September 15, 2014 an Information Statement
that is fully compliant with Regulation 14C promulgated under the Exchange Act
including, but not limited to the authorization to effectuate an amendment of
its Certificate of Incorporation to increase the amount of authorized shares of
Common Stock so that the Company has sufficient shares of Common Stock available
for the Offering and any contemplated capital raises by the Company. The Company
shall use its best efforts to cause the Information Statement to be delivered to
the Company’s shareholders and file the certificate of amendment of the
Certificate of Incorporation with respect to the increase in Common Stock as
soon as practicable thereafter in accordance with the Exchange Act and the
regulations promulgated thereunder and Delaware law.

 

7.           INDEMNIFICATION AND EXPENSES.

 

7.1           The Company Indemnification. The Company shall indemnify and hold
harmless each Purchaser and any of such Purchaser’s Affiliates and any Person
which controls, is controlled by, or under common control with (within the
meaning of the Securities Act) such Purchaser or any such Affiliate, and each of
their respective directors and officers, and the successors and assigns and
executors and estates of any of the foregoing (each, an “Indemnified Party”, and
collectively, the “Indemnified Parties”) from and against all Indemnified Losses
imposed upon, incurred by, or asserted against any of the Indemnified Parties
resulting from, relating to or arising out of:

 

7.1.1.          any representation or warranty made in this Agreement or any of
the other Transaction Documents or in any certificate or other instrument
delivered by or on behalf of the Company not being true and correct in any
material respect when made;

 

7.1.2.          any breach or non-fulfillment of any covenant or agreement to be
performed by the Company under this Agreement or the other Transaction
Documents;

 

7.1.3.          any third party action or claim against any Indemnified Party
arising out of any misrepresentation or breach described in Section 7.1.1 or
Section 7.1.2; or

 

29

 

 

7.1.4.          any third party action or claim relating in any way to the
Indemnified Party’s status as a security holder of the Company, as a Person
which controls, is controlled by or under common control with (within the
meaning of the Securities Act) any such Indemnified Party or as a director or
officer of any of the foregoing (including, without limitation, any and all
Indemnifiable Losses arising under the Securities Act, the Exchange Act, or
similar securities law, or any other Requirements of Law or otherwise, which
relate directly or indirectly to the registration, purchase, sale or ownership
of any securities of the Company or to any fiduciary obligation owed with
respect thereto), including, without limitation, in connection with any action
or claim relating to any action taken or omitted to be taken or alleged to have
been taken or omitted to have been taken by such Indemnified Party as a security
holder; provided that the Company shall not be obligated to indemnify or hold
harmless any Indemnified Party under this Section 7.1.4 against any Indemnified
Losses resulting from or arising out of any such action or claim if it has been
adjudicated by a final and non-appealable determination of a court or other
trier of fact of competent jurisdiction that such Indemnified Losses were the
result of (a) a breach of such Indemnified Party’s fiduciary duty, (b) any
action or omission made by the Indemnified Party in bad faith, (c) such
Indemnified Party’s willful misconduct, or (d) any criminal action on the part
of such Indemnified Party.

 

7.1.5.          any third party action or claim asserted by any holder of
securities of the Company with registration rights existing prior to the initial
Closing relating to the Purchasers or the Placement Agent exercising any right
granted to them pursuant to the Registration Rights Agreement.

 

7.2           Attorneys’ Fees and Expenses.  If any action at law or in equity
(including arbitration) is necessary to enforce or interpret the terms of this
Agreement or any Transaction Document, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled as determined by such court,
equity or arbitration proceeding.

 

8.          MISCELLANEOUS.

 

8.1           Governing Law; Submission to Jurisdiction; Waiver of Trial by
Jury. This Agreement shall be governed in all respects by the laws of the State
of New York without regard to the conflict of laws principles of the State of
New York or any other jurisdiction. No suit, action or proceeding with respect
to this Agreement or any of the Transaction Documents may be brought in any
court or before any similar authority other than in a court of competent
jurisdiction in the State of New York and the parties hereby submit to the
exclusive jurisdiction of such courts for the purpose of such suit, proceeding
or judgment. Each of the parties hereto hereby irrevocably waives any right
which it may have had to bring such an action in any other court, domestic or
foreign, or before any similar domestic or foreign authority and agrees not to
claim or plead the same. Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement or any of the Transaction Documents and for any
counterclaim therein.

 

8.2           Survival of Representations and Warranties. The representations
and warranties made by the Company and the Purchasers herein at each Closing
shall survive such Closing. All statements contained in any certificate or other
instrument delivered by or on behalf of any party to this Agreement, pursuant to
or in connection with the transactions contemplated by this Agreement or any of
the other Transaction Documents shall be deemed to be representations and
warranties made by such party as of the date of such certificate or other
instrument.

 

30

 

 

8.3           Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party. Notwithstanding the foregoing (a) any Purchaser may
assign or transfer, in whole or, from time to time, in part, the right to
purchase all or any portion of the Units to one or more of its Affiliates
(subject to Affiliate qualification as an Accredited Investor) and (b) any
Purchaser may assign or transfer any of its rights or obligations under this
Agreement, in whole or from time to time in part, to the Company or any other
Purchaser or any Affiliate of any other Purchaser. As a condition of any
transfer pursuant to this Section 8.3, the transferee must agree in writing for
the benefit of all parties to this Agreement (which writing shall be in form and
substance reasonably acceptable to all parties to this Agreement) to be bound by
the terms and conditions of this Agreement and all other Transaction Documents
with respect to any Common Stock being transferred hereunder.

 

8.4           Entire Agreement. This Agreement, the Exhibits and Schedules
hereto, the other Transaction Documents and each of the Exhibits delivered
pursuant thereto constitute the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and no party hereto shall be liable or bound to any other party hereto in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

8.5           Severability. If any provision of the Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

8.6           Amendment and Waiver. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and the Purchasers (and, to the extent of any assignment
under Section 8.3 hereof, their respective permitted assigns and any permitted
assigns thereof) holding a majority of the voting power of the then outstanding
Common Stock and Warrant Shares purchased under this Agreement held by such
holders, with each outstanding share of Common Stock having one vote and each
outstanding Warrant Share having one vote.

 

8.7           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach, default or noncompliance
by another party under this Agreement, the other Transaction Documents, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring. Any
waiver or approval of any kind or character on any Purchaser’s part of any
breach, default or noncompliance under this Agreement, the other Transaction
Documents or any waiver on such party’s part of any provisions or conditions of
the Agreement, the other Transaction Documents, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, the other Transaction Documents, or
otherwise afforded to any party, shall be cumulative and not alternative.

 

8.8           Notices. All notices, requests, demands and other communications
given or made in accordance with the provisions of this Agreement shall be
addressed (i) if to a Purchaser, at such Purchaser’s address, fax number or
email address, as furnished to the Company on the signature page below or as
otherwise furnished to the Company by the Purchaser in writing, or (ii) if to
the Company, to the attention of the President at such address, fax number or
email address furnished to the Purchasers on the signature page below or as
otherwise furnished by the Company in writing, and shall be made or sent by a
personal delivery or overnight courier, by registered, certified or first class
mail, postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail. Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.

 

31

 

 

8.9           Expenses. The Company shall pay all costs and expenses that it
incurs with respect to the preparation, negotiation, execution, delivery and
performance of this Agreement, including, without limitation, any costs and
expenses of its counsel. The Company shall pay the reasonable fees and expenses
of independent counsel for the Placement Agent with respect to the negotiation
and execution of this Agreement and the other Transaction Documents in
accordance with the terms of the Company’s agreement with the Placement Agent.

 

8.10         Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

8.11         Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts (including execution by facsimile),
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile signature(s) which
shall be binding on the party delivering same, to be followed by delivery of
originally executed signature pages.

 

8.12         Acknowledgment. Any investigation or other examination that may
have been made at any time by or on behalf of a party to whom representations
and warranties are made in this Agreement or in any other Transaction Documents
shall not limit, diminish, supersede, act as a waiver of, or in any other way
affect the representations, warranties and indemnities contained in this
Agreement and the other Transaction Documents, and the respective parties may
rely on the representations, warranties and indemnities made to them in this
Agreement and the other Transaction Documents irrespective of and
notwithstanding any information obtained by them in the course of any
investigation, examination or otherwise, whether before or after any Closing.

 

8.13         Publicity. Except as otherwise required by law or applicable stock
exchange rules, no announcement or other disclosure, public or otherwise,
concerning the transactions contemplated by this Agreement shall be made, either
directly or indirectly, by any party hereto which mentions another party (or
parties) hereto without the prior written consent of such other party (or
parties), which consent shall not be unreasonably withheld, delayed or
conditioned.

 

8.14         No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
Liabilities under or by reason of this Agreement.

 

8.15         Pronouns. All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.

 

9.           DEFINITIONS.

 

As used in this Agreement, the following terms shall have the meanings herein
specified:

 

32

 

 

9.1           “Affiliate” shall mean, with respect to any Person specified: (i)
any Person that directly or indirectly through one or more intermediaries
controls, is controlled by or under common control with the Person specified;
(ii) any director, officer, or Subsidiary of the Person specified; and (iii) the
spouse, parents, children, siblings, mothers-in-law, fathers-in law,
sons-in-law, daughters-in-law, brothers-in-law, and sisters-in-law of the Person
specified, whether arising by blood, marriage or adoption, and any Person who
resides in the specified Person’s home. For any director, officer, or Subsidiary
of the Person specified. For purposes of this definition and without limitation
to the previous sentence, (x) “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) of a Person means the
power, direct or indirect, to direct or cause the direction of management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise, and (y) any Person beneficially owning, directly or
indirectly, more than ten percent (10%) or more of any class of voting
securities or similar interests of another Person shall be deemed to be an
Affiliate of that Person.

 

9.2           “Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 

9.3           “Budget” shall have the meaning set forth in Section 3.19.

 

9.4           “Certificate” shall have the meaning set forth in Section 5.1.12.

 

9.5           “Closing” shall mean the Initial Closing or the Subsequent
Closing, as applicable.

 

9.6           “Code” shall have the meaning set forth in Section 3.14.2.

 

9.7           “Closing Date” shall mean the Initial Closing Date or the
Subsequent Closing Date, as applicable.

 

9.8           “Collaborators” shall have the meaning set forth in Section
3.18.1.

 

9.9           “Common Stock” shall have the meaning set forth in the preamble to
this Agreement.

 

9.10         “Common Stock Equivalents” shall means any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive Common Stock.

 

9.11         “Company” shall have the meaning set forth in the preamble to this
Agreement.

 

9.12         “Consents” shall mean any consents, waivers, approvals,
authorizations, or certifications from any Person or under any Contract,
Organizational Document or Requirement of Law, as applicable.

 

9.13         “Contracts” shall mean any indentures, indebtedness, contracts,
leases, agreements, instruments, licenses, undertakings and other commitments,
whether written or oral.

 

9.14         “Copyrights” shall mean all copyrights, copyrightable works, mask
works and databases, including, without limitation, any computer software
(object code and source code), Internet web-sites and the content thereof, and
any other works of authorship, whether statutory or common law, registered or
unregistered, and registrations for and pending applications to register the
same including all reissues, extensions and renewals thereto, and all moral
rights thereto under the laws of any jurisdiction.

 

33

 

 

9.15         “Employee” shall have the meaning set forth in Section 3.15.1.

 

9.16         “Employee Benefit Plans” shall have the meaning set forth in
Section 3.16.1.

 

9.17         “Encumbrances” shall mean any security interests, liens,
encumbrances, pledges, mortgages, conditional or installment sales Contracts,
title retention Contracts, transferability restrictions and other claims or
burdens of any nature whatsoever.

 

9.18         “Environmental Laws” shall mean any Federal, state or local law or
ordinance or Requirement of Law or regulation pertaining to the protection of
human health or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Sections 9601, et seq., the Emergency Planning and Community Right-to-Know Act,
42 U.S.C. Sections 11001, et seq., and the Resource Conservation and Recovery
Act, 42 U.S.C. Sections 6901, et seq.

 

9.19         “ERISA” shall have the meaning set forth in Section 3.16.1.

 

9.20         “FDA” shall have the meaning set forth in Section 3.20.1.

 

9.21         “Financial Statements” shall have the meaning set forth in Section
3.5.

 

9.22         “Governmental or Regulatory Authority” shall mean any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the government of the United States or of any foreign
country, any state or any political subdivision of any such government (whether
state, provincial, county, city, municipal or otherwise).

 

9.23         “Hazardous Substances” shall mean oil and petroleum products,
asbestos, polychlorinated biphenyls, urea formaldehyde and any other materials
classified as hazardous or toxic under any Environmental Laws.

 

9.24         “Indemnified Losses” shall mean all losses, Liabilities,
obligations, claims, demands, damages, penalties, settlements, causes of action,
costs and expenses arising out of any third party claim or action against an
Indemnified Party, including, without limitation, the actual costs paid in
connection with an Indemnified Party’s investigation and evaluation of any claim
or right asserted against such Indemnified Party and all reasonable attorneys’,
experts’ and accountants’ fees, expenses and disbursements and court costs
including, without limitation, those incurred in connection with the Indemnified
Party’s enforcement of the indemnification provisions of Section 7 of this
Agreement.

 

9.25         “Indemnified Party” shall have the meaning set forth in Section
7.1.

 

9.26          “Initial Closing” shall have the meaning set forth in Section 2.1.

 

9.27         “Initial Closing Date” shall have the meaning set forth in Section
2.1.

 

9.28         “Initial Units” shall have the meaning set forth in Section 2.1.

 

9.29         “Leased Real Property” shall have the meaning set forth in Section
3.17.

 

34

 

 

9.30         “Legal Proceeding” shall mean any action, suit, arbitration, claim
or investigation by or before any Governmental or Regulatory Authority, any
arbitration or alternative dispute resolution panel, or any other legal,
administrative or other proceeding.

 

9.31         “Liabilities” shall mean all obligations and liabilities including,
without limitation, direct or indirect indebtedness, guaranties, endorsements,
claims, losses, damages, deficiencies, costs, expenses, or responsibilities, in
any of the foregoing cases, whether fixed or unfixed, known or unknown, asserted
or unasserted, choate or inchoate, liquidated or unliquidated, or secured or
unsecured.

 

9.32         “Licensed Intellectual Property” shall mean all Copyrights,
Patents, Trademarks, technology rights and licenses, trade secrets, know-how,
inventions, methods, techniques and other intellectual property any one or more
Entities have or has the right to use in connection with its business or their
respective businesses, as applicable, pursuant to license, sublicense, agreement
or permission.

 

9.33         “Material Adverse Effect” shall have the meaning set forth in
Section 3.1.

 

9.34         “Material Contract” shall have the meaning set forth in Section
3.7.1.

 

9.35         “Minimum Offering Amount Deadline” shall have the meaning set forth
in Section 2.1.

 

9.36         “Order” shall mean any judgment, order, writ, decree, stipulation,
injunction or other determination whatsoever of any Governmental or Regulatory
Authority, arbitrator or any other Person whose finding, ruling or holding is
legally binding or is enforceable as a matter of right (in any case, whether
preliminary or final and whether voluntarily imposed or consented to).

 

9.37         “Organizational Documents” shall mean, with respect to any Person,
such Person’s articles or certificate of incorporation, by-laws or other
governing or constitutive documents, if any.

 

9.38         “Owned Intellectual Property” shall mean all Copyrights, Patents,
Trademarks, technology, trade secrets, know-how, inventions, methods, techniques
and other intellectual property owned by the Company or any of its Subsidiaries.

 

9.39         “Patents” shall mean patents and patent applications (including,
without limitation, provisional applications, utility applications and design
applications), including, without limitation, reissues, patents of addition,
continuations, continuations-in-part, substitutions, additions, divisionals,
renewals, registrations, confirmations, re-examinations, certificates of
inventorship, extensions and the like, any foreign or international equivalent
of any of the foregoing, and any domestic or foreign patents or patent
applications claiming priority to any of the above.

 

9.40         “Permits” shall mean all licenses, permits, certificates of
authority, authorizations, approvals, registrations, franchises, rights, Orders,
qualifications and similar rights or approvals granted or issued by any
Governmental or Regulatory Authority relating to the Business.

 

9.41         “Per Unit Purchase Price” shall have the meaning set forth in
Section 1.2.

 

35

 

 

9.42         “Person” shall mean any individual, corporation, partnership, firm,
joint venture, association, limited liability company, limited liability
partnership, joint-stock company, trust, unincorporated organization or
Governmental or Regulatory Authority.

 

9.43         “Placement Agent” shall mean Laidlaw & Company (UK) Ltd.

 

9.44         “Preferred Certificate” shall have the meaning set forth in Section
5.1.7.

 

9.45         “Preferred Stock” shall have the meaning set forth in the preamble
to this Agreement.

 

9.46         “Premises” shall have the meaning set forth in Section 3.21.

 

9.47         “Products” shall have the meaning set forth in Section 3.7.1(c)

 

9.48         “Protea Entities” shall mean the Company, Protea Biosciences, Inc.
and Protea Europe collectively.

 

9.49         “Protea Entity” shall mean any Person which comprises part of the
Protea Entities.

 

9.50          “Protea Intellectual Property” shall mean shall mean all
Copyrights, Patents, Trademarks, technology, trade secrets, know-how,
inventions, methods, techniques and other intellectual property

 

9.51         “Purchase Price” shall mean the “Total Purchase Price Amount” set
forth in Exhibit A for each respective Purchaser.

 

9.52         “Purchasers” and “Purchaser” shall have the meaning set forth in
the preamble to this Agreement.

 

9.53         “Real Property Leases” shall have the meaning set forth in Section
3.17.

 

9.54         "Registration Rights Agreement” shall have the meaning set forth in
Section 5.1.5.

 

9.55          “Regulatory Approvals” shall mean all Consents from all
Governmental or Regulatory Authorities.

 

9.56         “Requirement of Law” shall mean any provision of law, statute,
treaty, rule, regulation, ordinance or pronouncement having the effect of law,
and any Order.

 

9.57         “Schedules” shall have the meaning set forth in the preamble to
Section 3.

 

9.58         “SEC” shall mean Securities and Exchange Commission.

 

9.59         “Securities” shall have the meaning set forth in Section 3.30.

 

9.60         “Securities Act” shall have the meaning set forth in Section 3.22.

 

9.61         “Subsequent Closing” shall mean the funding which occurs on the
Subsequent Closing Date.

 

36

 

 

9.62         “Subsequent Closing Date” shall have the meaning set forth in
Section 2.2.

 

9.63         “Subsequent Closing Purchaser” shall have the meaning set forth in
Section 1.3.

 

9.64         “Subsequent Units” shall have the meaning set forth in Section 2.2.

 

9.65         “Subsidiaries” and “Subsidiary” shall mean, with respect to any
Person (including the Company), any corporation, partnership, association or
other business entity of which more than 50% of the issued and outstanding stock
or equivalent thereof having ordinary voting power is owned or controlled by
such Person, by one or more Subsidiaries or by such Person and one or more
Subsidiaries of such Person.

 

9.66         “Suppliers” shall have the meaning set forth in Section 3.18.2.

 

9.67         “Tax Returns” shall mean any declaration, return, report, estimate,
information return, schedule, statements or other document filed or required to
be filed in connection with the calculation, assessment or collection of any
Taxes or, when none is required to be filed with a taxing authority, the
statement or other document issued by, a taxing authority.

 

9.68         “Taxes” shall mean (i) any tax, charge, fee, levy or other
assessment including, without limitation, any net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, payroll,
employment, social security, unemployment, excise, estimated, stamp, occupancy,
occupation, property or other similar taxes, including any interest or penalties
thereon, and additions to tax or additional amounts imposed by any federal,
state, local or foreign Governmental or Regulatory Authority, domestic or
foreign or (ii) any Liability for the payment of any taxes, interest, penalty,
addition to tax or like additional amount resulting from the application of
Treasury Regulation §1.1502-6 or comparable Requirement of Law.

 

9.69         “Trademarks” shall mean trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, uniform resource locators (URLs), domain names, trade dress, any other
names and locators associated with the Internet, other source of business
identifiers, whether registered or unregistered and whether or not currently in
use, and registrations, applications to register and all of the goodwill of the
business related to the foregoing.

 

9.70         “Transaction Documents” shall mean this Agreement, the Subscription
Agreements, the Warrant, the Registration Rights Agreement and all other
documents, certificates and instruments executed and delivered at any Closing.

 

9.71         “Units” shall have the meaning set forth in the preamble to this
Agreement.

 

9.72          “Warrant Shares” shall have the meaning set forth in Section 1.1.

 

[SIGNATURES ON FOLLOWING PAGES]

 



37

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of [____________], 2014.



    COMPANY:       PROTEA BIOSCIENCES GROUP, INC.  

 

By:     Name: Steve Turner   Title: Chief Executive Officer         Address: 955
Hartman Run Rd.     Morgantown, WV 26507   Tel: (304) 292-2226   Fax:
(304)292-710   email: stephen.turner@proteabio.com  

 

PURCHASERS:

 

The Purchasers set forth on Exhibit A to the Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Purchaser is deemed to have
executed the UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Exhibit A to the
Agreement.

 

 

 

  

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Initial Closing

 

Name of
Purchaser   Initial Units   Preferred
 Stock   Warrant
Shares   Total Purchase
Price Amount                 $                 TOTAL: $

 

Subsequent Closing

 

Name of
Subsequent
Closing
Purchaser   Subsequent
Units   Preferred
 Stock   Warrant
Shares   Total Purchase 
Price Amount                                   TOTAL: $

 

 

 

 

 

EXHIBIT B

 

FORM OF WARRANT

 

 

 

 

EXHIBIT C

 

Form of SUBSCRIPTION AGREEMENT

 

 

 

 

EXHIBIT D

 

FUNDING INSTRUCTIONS


 

 

 

 

EXHIBIT E

 

Form of legal opinion

 

 

 

 

exhibit f

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

EXHIBIT G

 

FORM OF CERTIFICATE OF DESIGNATION FOR SERIES A CONVERTIBLE PREFERRED STOCK

 

 

 